Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2004011458) in view of Palin (7600430).
Regarding claim(s) 1-3, Kato, (Fig. 1,6), discloses a part for an aircraft turbomachine comprising a part body 4, a first pressure sensor 14 and a first cable (connection from 18 to 14) mechanically and electrically connected to the first sensor, the part body comprising: a first cavity (sensor embedded in leading edge, Para 10 of 
Kato fails to disclose pressure sensor  having a membrane covered by a grid located in grid enlargement. Palin, (Fig. 2,3), teaches a pressure sensor with a membrane 7 so that membrane is part of the outer surface of the sensor and the membrane is covered by a grid 13 fit in a groove 18 (enlargement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kato with a membrane at outer sensor surface covered by a grid located in grid enlargement as taught by Palin in order to provide a secure sensing mechanism with protected sensitive parts.  
As to claim 4, the vane 4 is seen as monobloc.
As to claim 5, the vane 4 is in the  form of a protrusion (extending from 12a) with first cavity located in the protrusion (vane extension).
As to claim 6, Kato as modified fails to disclose a second cable in the conduit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a second cable in the conduit, since it has been held that mere duplication of essential working parts of a device involves only St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, claiming a mere plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result.
	
As to claim 7, the conduit includes a bend ( cable bending from 14 towards 18).
As to claim 10, Kato as modified discloses an aircraft turbomachine comprising a vane 4 according to claim 1.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (2004011458) in view of Palin (7600430) further in view of Warren (20190078869).
As to claim 11, in making and/or using the device of Kato as modified, one would perform the steps of manufacturing and/or assembling the device of claim with vanes and conduits for cables.
Kato fails to disclose vane manufacturing by additive manufacturing method and assembly by inserting cable in the conduits. Warren, (Para 19,42), teaches manufacturing aircraft turbine parts by additive manufacturing and inserting cable in their conduit passages during assembly .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the device disclosed by Kato as modified using vane manufacturing by additive manufacturing method and assembly by inserting cable in the conduits as an art-recognized functionally equivalent substitute production method yielding predictable results of vane assembled with sensors properly connected for signal/power transmission.
As to claim 12, Kato as modified discloses (Fig 6), the vane assembled with other parts but fails to disclose sensor calibration.  However, Official Notice is taken that sensor calibrations, for the purpose of proper readout of sensor are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ sensor calibrations in the device of Kato as modified for the purpose of proper readout of sensor as is widely known and notoriously old in the art.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753